           Case 1:18-cv-01691-JPO Document 31 Filed 11/19/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
ROBERT WILLIAMS,                                               :
                                                               :
                            Plaintiff,                         :   Case No.: 18-cv-1691 (JPO)
                                                               :
                   v.                                          :   DEFENDANT CLASSIC SECURITY,
                                                               :   LLC’S RULE 7.1 CORPORATE
CLASSIC SECURITY,                                              :   DISCLOSURE STATEMENT
S.L. GREEN REALTY,                                             :
                                                               :
                            Defendants.                        :
-------------------------------------------------------------- X

        Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Classic Security, LLC

(“Classic”), which is a private non-governmental party, by and through its attorneys, hereby

identifies its parent corporations and any publicly held corporation owning 10% or more of its

stock as follows: Classic has no parent corporation and there is no publicly held corporation that

owns 10% or more of Classic.

Dated: New York, New York
       November 19, 2018
                                                     TANNENBAUM HELPERN
                                                     SYRACUSE & HIRSCHTRITT LLP

                                                     By: /s/ Andrew P. Yacyshyn___________
                                                            Andrew P. Yacyshyn
                                                            Andrew W. Singer
                                                     900 Third Avenue
                                                     New York, NY 10022
                                                     Telephone: (212) 508-6700
                                                     Facsimile: (212) 371-1084
                                                     yacyshyn@thsh.com
                                                     singer@thsh.com
                                                     Attorneys for Defendant Classic Security, LLC

To:     Robert Williams, Plaintiff Pro Se
        P.O. Box 246
        Bronx, NY 10467
        [BY ECF AND U.S. MAIL]
